Exhibit 10.3




REGISTRATION RIGHTS AGREEMENT
by and among
OUTFRONT Media Inc.
Providence Equity Partners VIII-A L.P.,
Providence Equity Partners VIII (Scotland) L.P.,
PEP VIII Intermediate 5 L.P.,
PEP VIII Intermediate 6 L.P.,
ASOF Holdings I, L.P.
and
Ares Capital Corporation
Dated as of April 20, 2020





--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
ARTICLE I
 
Page


 
 
 
 
 
 
 
Resale Shelf Registration
 
 
 
 
 
 
 
Section 1.1
 
Resale Shelf Registration Statement
 
1


Section 1.2
 
Effectiveness Period
 
2


Section 1.3
 
Subsequent Shelf Registration Statement
 
2


Section 1.4
 
Supplements and Amendments
 
2


Section 1.5
 
Subsequent Holder Notice
 
2


Section 1.6
 
Underwritten Offering
 
3


Section 1.7
 
Take-Down Notice
 
4


Section 1.8
 
Piggyback Registration
 
4


 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
 
 
Additional Provisions Regarding Registration Rights
 
 
 
 
 
 
 
Section 2.1
 
Registration Procedures
 
5


Section 2.2
 
Suspension
 
9


Section 2.3
 
Expenses of Registration
 
9


Section 2.4
 
Information by Holders
 
9


Section 2.5
 
Rule 144 Reporting
 
10


Section 2.6
 
In-Kind Distributions
 
11


 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
 
 
Indemnification
 
 
 
 
 
 
 
Section 3.1
 
Indemnification by Company
 
11


Section 3.2
 
Indemnification by Holders
 
12


Section 3.3
 
Notification
 
12


Section 3.4
 
Contribution
 
13


 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
 
 
Transfer and Termination of Registration Rights
 
 
 
 
 
 
 
Section 4.1
 
Transfer of Registration Rights
 
14


Section 4.2
 
Termination of Registration Rights
 
14


 
 
 
 
 



i





--------------------------------------------------------------------------------





 
 
ARTICLE V
 
 
 
 
 
 
 
 
 
Miscellaneous
 
 
 
 
 
 
 
Section 5.1
 
Amendments and Waivers
 
14


Section 5.2
 
Extension of Time, Waiver, Etc
 
14


Section 5.3
 
Assignment
 
14


Section 5.4
 
Counterparts
 
15


Section 5.5
 
Entire Agreement; No Third Party Beneficiary
 
15


Section 5.6
 
Governing Law; Jurisdiction
 
15


Section 5.7
 
Specific Enforcement
 
15


Section 5.8
 
Waiver of Jury Trial
 
16


Section 5.9
 
Notices
 
16


Section 5.10
 
Severability
 
18


Section 5.11
 
Expenses
 
18


Section 5.12
 
Interpretation
 
18


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







ii





--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 20, 2020, by and among OUTFRONT Media Inc., a Maryland corporation (the
“Company”), Providence Equity Partners VIII-A L.P., a Cayman Partnership,
Providence Equity Partners VIII (Scotland) L.P., a Scottish partnership, PEP
VIII Intermediate 5 L.P., a Delaware limited partnership, and PEP VIII
Intermediate 6 L.P., a Delaware limited partnership (together, the “Providence
Holders”), ASOF Holdings I, L.P., a Delaware limited partnership, and Ares
Capital Corporation, a Maryland corporation (together, the “Ares Holders”) (each
of the Providence Holders and the Ares Holders, a “Purchaser” and collectively,
together with their successors and any Person that becomes a party hereto
pursuant to Section 4.1, the “Purchasers”). Capitalized terms that are used but
not defined elsewhere herein are defined in Exhibit A.
WHEREAS, the Company and the Purchasers are parties to the Investment Agreement,
dated as of April 16, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Purchasers, and the
Purchasers are purchasing from the Company, an aggregate of 400,000 shares of
the Company’s Series A Convertible Perpetual Preferred Stock, par value $0.01
per share (the “Preferred Stock”), which is convertible into shares of Common
Stock; and
WHEREAS, as a condition to the obligations of the Company and the Purchasers
under the Investment Agreement, the Company and the Purchasers are entering into
this Agreement for the purpose of granting certain registration and other rights
to the Purchasers.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:
ARTICLE I

Resale Shelf Registration
Section 1.1    Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its reasonable
best efforts to prepare and file, within 90 days after the Closing Date, a
registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, of all of the Registrable Securities on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Holders in accordance with any reasonable method of distribution elected by
the Purchasers) (the “Resale Shelf Registration Statement”) and shall use its
reasonable best efforts to cause such Resale Shelf Registration Statement to be
declared effective by the SEC as promptly as is reasonably practicable after the
filing thereof (it being agreed that the Resale Shelf Registration Statement
shall be an Automatic Shelf Registration





--------------------------------------------------------------------------------





Statement as such term is defined in Rule 405 that shall become effective upon
filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to the
Company).
Section 1.2    Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable by the Holders for sales and
distributions of the Registrable Securities until such time as there are no
longer any Registrable Securities (the “Effectiveness Period”).
Section 1.3    Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable,
cause such Shelf Registration Statement to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement), and shall
use its commercially reasonable efforts to, as promptly as is reasonably
practicable, amend such Shelf Registration Statement in a manner reasonably
expected to result in the withdrawal of any order suspending the effectiveness
of such Shelf Registration Statement or file an additional registration
statement (a “Subsequent Shelf Registration Statement”) for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as reasonably
practicable after the filing thereof (it being agreed that the Subsequent Shelf
Registration Statement shall be an Automatic Shelf Registration Statement as
such term is defined in Rule 405 that shall become effective upon filing with
the SEC pursuant to Rule 462(e) if Rule 462(e) is available to the Company) and
(b) keep such Subsequent Shelf Registration Statement continuously effective and
usable by the Holders for sales and distributions of Registrable Securities
until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration Statement shall be a registration statement on Form S-3 to the
extent that the Company is eligible to use such form. Otherwise, such Subsequent
Shelf Registration Statement shall be on another appropriate form and shall
provide for the registration of such Registrable Securities for resale by the
Holders in accordance with any reasonable method of distribution elected by the
Purchasers.
Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration Statement if required by the Securities Act or the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.
Section 1.5    Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a


2



--------------------------------------------------------------------------------





Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration Statement (a “Subsequent Holder
Notice”):
(a)    if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
90-day period;
(b)    if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and
(c)    notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).
Section 1.6    Underwritten Offering.
(a)    Subject to any applicable restrictions on transfer in the Investment
Agreement, the Company Charter Documents or otherwise, one or more of the
Holders may, after the Resale Shelf Registration Statement becomes effective,
deliver a written notice to the Company (the “Underwritten Offering Notice”)
specifying that the sale of some or all of the Registrable Securities subject to
the Shelf Registration Statement is intended to be conducted through an
underwritten offering (the “Underwritten Offering”); provided, however, that the
Holders of Registrable Securities may not, without the Company’s prior written
consent, (i) launch an Underwritten Offering the anticipated gross proceeds of
which shall be less than $75,000,000 (unless the Holders are proposing to sell
all of their remaining Registrable Securities), (ii) effect (A) more than two
(2) Underwritten Offerings at the request of the Providence Holders and more
than one (1) Underwritten Offering at the request of the Ares Holders within any
twelve (12) month period or (B) more than four (4) Underwritten Offerings at the
request of the Providence Holders and more than two (2) Underwritten Offerings
at the request of the Ares Holders in the aggregate or (iii) effect an
Underwritten Offering within the period commencing fourteen (14) days prior to
and ending two (2) Business Days following the Company’s scheduled earnings
release date for any fiscal quarter or year (or such shorter period as is the
Company’s customary “blackout window” applicable to directors and officers).
Upon receipt of a request for an Underwritten Offering, the Company shall notify
all Holders of such request and shall include in such Underwritten Offering
(subject to Section 1.6 below) all shares to be sold by Holders responding to
such notice.
(b)    In the event of an Underwritten Offering, the Holders of a majority of
the Registrable Securities participating in an Underwritten Offering shall
select the managing underwriter(s) to administer the Underwritten Offering;
provided, that the choice of such


3



--------------------------------------------------------------------------------





managing underwriter(s) shall be subject to the consent of the Company, which is
not to be unreasonably withheld, conditioned or delayed; provided, further, that
in making the determination to consent to the Holder’s choice of managing
underwriter(s), the Company may take into account its business and strategic
interests. The Company and the Holders of Registrable Securities participating
in an Underwritten Offering will enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
offering.
(c)    The Company will not include in any Underwritten Offering pursuant to
this Section 1.6 any securities that are not Registrable Securities without the
prior written consent of the Purchasers. If the managing underwriter or
underwriters advise the Company and the Purchasers in writing that in its or
their good faith opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders that have requested to participate in
such Underwritten Offering, allocated pro rata among such Holders on the basis
of the percentage of the Registrable Securities then-owned by such Holders, and
(ii) second, any other securities of the Company that have been requested to be
so included by persons other than the Holders.
Section 1.7    Take-Down Notice. Subject to the other applicable provisions of
this Agreement, at any time that any Shelf Registration Statement is effective,
if a Purchaser delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to effect a sale or distribution of all or part of its
Registrable Securities included by it on any Shelf Registration Statement (a
“Shelf Offering”) and stating the number of Registrable Securities to be
included in such Shelf Offering, then, subject to the other applicable
provisions of this Agreement, the Company shall promptly amend or supplement the
Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be sold and distributed pursuant to the Shelf
Offering.
Section 1.8    Piggyback Registration.
(a)    If the Company proposes to file a registration statement under the
Securities Act with respect to an offering (or to make an underwritten public
offering pursuant to a previously filed registration statement) of Common Stock
or securities convertible into, or exchangeable or exercisable for, Common
Stock, whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
to effectuate an exchange offer or any employee benefit or dividend reinvestment
plan), then the Company shall give prompt written notice of such filing or
offering, which notice shall be given, to the extent reasonably practicable, no
later than five (5) Business Days prior to the filing or launch date (the
“Piggyback Notice”) to each of the Holders of Registrable Securities. The
Piggyback Notice shall offer such Holders the opportunity to include (or cause
to be


4



--------------------------------------------------------------------------------





included) in such registration statement or offering the number of shares of
Registrable Securities as each such Holder may request (each, a “Piggyback
Registration Statement”). Subject to Section 1.8(b), the Company shall include
in each Piggyback Registration Statement all Registrable Securities with respect
to which the Company has received written requests for inclusion therein (each a
“Piggyback Request”) promptly following delivery of the Piggyback Notice but in
any event no later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a Piggyback Registration Statement beyond the earlier of
(x) 180 days after the effective date thereof and (y) consummation of the
distribution by the Holders of the Registrable Securities included in such
registration statement.
(b)    If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.8 are to be sold in an
underwritten offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company in writing that in its or their good faith opinion
the number of securities exceeds the number of securities which can be sold in
such offering in light of market conditions or is such so as to adversely affect
the success of such offering, the Company will include in such offering only
such number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the securities proposed to be sold by
the Company for its own account; (ii) second, the Registrable Securities of the
Holders that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities then-owned by such Holders; (iii) third, any other
securities of the Company that have been requested to be included in such
offering; provided that Holders may, prior to the earlier of the (a)
effectiveness of the registration statement and (b) the time at which the
offering price or underwriter’s discount is determined with the managing
underwriter or underwriters, withdraw their request to be included in such
registration pursuant to this Section 1.8. For the avoidance of doubt, a
piggyback sale shall not count against the limitations in Section 1.6(a).
ARTICLE II

Additional Provisions Regarding Registration Rights
Section 2.1    Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company shall:
(a)    prepare and promptly file with the SEC a registration statement with
respect to such securities and use commercially reasonable efforts to cause such
registration statement to


5



--------------------------------------------------------------------------------





become and remain effective for the period of the distribution contemplated
thereby, in accordance with the applicable provisions of this Agreement;
(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in paragraph (a)
above and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement in
accordance with a Purchaser’s intended method of distribution set forth in such
registration statement for such period;
(c)    furnish to each Purchaser’s legal counsel copies of the registration
statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on such registration statement;
(d)    if requested by the managing underwriter or underwriters, if any, or the
Purchasers, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Purchasers may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section 2.1(d)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law;
(e)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Purchasers and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Purchasers or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;
(f)    as promptly as is reasonably practicable notify the Purchasers at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and, subject to Section 2.2, at the request of a Purchaser, prepare as
promptly as is reasonably practicable and furnish to such Purchaser a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing;
(g)    use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
registration statement under


6



--------------------------------------------------------------------------------





such other securities or “blue sky” laws of such jurisdictions within the United
States as shall be reasonably requested in writing by the Purchasers; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (i) qualify to do business in any jurisdictions where it
would not otherwise be required to qualify but for this subsection or (ii) take
any action that would subject it to general service of process in any such
jurisdictions;
(h)    in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement on customary
terms (including with respect to the indemnification of such underwriters) and
in accordance with the applicable provisions of this Agreement;
(i)    in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering (including participation
in “road shows” or other similar marketing efforts);
(j)    (A) furnish, on the dates that such Registrable Securities are delivered
to the underwriters for sale, if such securities are being sold through
underwriters, (i) an opinion dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, (ii) a “negative assurances letter”, dated such
date of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and (B) furnish, on the date of the underwriting
agreement and on the date(s) that such Registrable Securities are delivered for
sale, a letter dated such date from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters;
(k)    use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Common Stock is then listed;
(l)    provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
(m)    in connection with a customary due diligence review, make available for
inspection by the Purchasers, any underwriter participating in any such
disposition of Registrable Securities, if any, and any counsel or accountants
retained by the Purchasers or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with such registration statement, provided, however, that any
information that is not generally publicly available at the time of delivery of
such


7



--------------------------------------------------------------------------------





information shall be kept confidential by such Offering Persons unless (i)
disclosure of such information is required by court or administrative order or
in connection with an audit or examination by, or a blanket document request
from, a regulatory or self-regulatory authority, bank examiner or auditor, (ii)
disclosure of such information, in the reasonable judgment of the Offering
Persons, is required by law or applicable legal process (including in connection
with the offer and sale of securities pursuant to the rules and regulations of
the SEC), (iii) such information is or becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Offering Persons in violation of this Agreement or (iv) such information
(A) was known to such Offering Persons or their representatives (prior to its
disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, information provided by the
Company. In the case of a proposed disclosure pursuant to clauses (i) or (ii)
above, such Person shall be required to give the Company written notice of the
proposed disclosure prior to such disclosure (except in the case of clause (i)
above when a proposed disclosure is in connection with a routine audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor and except in the case of
clause (ii) above when a proposed disclosure was or is to be made in connection
with a registration statement or prospectus under this Agreement);
(n)    cooperate with the Purchasers and each underwriter or agent participating
in the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
commercially reasonable efforts to obtain FINRA’s pre-clearance or pre-approval
of the registration statement and applicable prospectus upon filing with the
SEC; and
(o)    as promptly as is reasonably practicable notify the Purchasers (i) when
the prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
other federal or state governmental authority for amendments or supplements to
such registration statement or related prospectus or to amend or to supplement
such prospectus or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such registration statement or
the initiation of any proceedings for such purpose, (iv) if at any time the
Company has reason to believe that the representations and warranties of the
Company contained in any agreement (including any underwriting agreement
contemplated by Section 2.1(h) above) cease to be true and correct or (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.


8



--------------------------------------------------------------------------------





Each Purchaser agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), such Purchaser shall discontinue disposition of any Registrable
Securities covered by such registration statement or the related prospectus
until receipt of the copies of the supplemented or amended prospectus, which
supplement or amendment shall, subject to the other applicable provisions of
this Agreement, be prepared and furnished as soon as reasonably practicable, or
until such Purchaser is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and have received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company in writing, such Purchaser shall use
commercially reasonable efforts to return to the Company all copies then in
their possession, of the prospectus covering such Registrable Securities at the
time of receipt of such request. As soon as is reasonably practicable after the
Company has determined that the use of the applicable prospectus may be resumed,
the Company will notify the Purchasers thereof. In the event the Company invokes
an Interruption Period hereunder and in the reasonable discretion of the Company
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall provide written notice, as soon as is reasonably
practicable, to the Purchasers that such Interruption Period is no longer
applicable.
Section 2.2    Suspension. (a) The Company shall be entitled, on one (1)
occasion in any twelve (12) month period, for a period of time not to exceed
sixty (60) days in the aggregate in any such twelve (12) month period, to (x)
defer any registration of Registrable Securities and shall have the right not to
file and not to cause the effectiveness of any registration statement covering
any Registrable Securities, (y) suspend the use of any prospectus and
registration statement covering any Registrable Securities, and (z) require the
Holders of Registrable Securities to suspend any offerings or sales of
Registrable Securities pursuant to a registration statement, if the Company
delivers to the Purchasers a certificate signed by an executive officer
certifying that such registration and offering would (i) require the Company to
make an Adverse Disclosure or (ii) materially interfere with any bona fide
material financing, acquisition, disposition or other similar transaction
involving the Company or any of its subsidiaries then under consideration. Such
certificate shall contain a statement of the reasons for such suspension and the
anticipated length of such suspension. The Purchasers shall keep the information
contained in such certificate confidential subject to the same terms set forth
in Section 2.1(m). If the Company defers any registration of Registrable
Securities in response to a Underwritten Offering Notice, or requires the
Holders to suspend any Underwritten Offering, the Purchasers shall be entitled
to withdraw such Underwritten Offering Notice and if they do so, such request
shall not be treated for any purpose as the delivery of an Underwritten Offering
Notice pursuant to Section 1.6.
Section 2.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration shall be borne by the Company, provided that
each Holder of Registrable Securities participating in an offering shall pay all
applicable underwriting discounts and commissions, brokers’ commissions and
stock transfer taxes, if any, on the Registrable Securities sold by such Holder.


9



--------------------------------------------------------------------------------





Section 2.4    Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request and as
shall be required by applicable law in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I are conditioned on
the timely provisions of the foregoing information by such Holder or Holders
and, without limitation of the foregoing, will be conditioned on compliance by
such Holder or Holders with the following:
(a)    such Holder or Holders will, and will cause their respective Affiliates
to, cooperate with the Company in connection with the preparation of the
applicable registration statement and prospectus and, for so long as the Company
is obligated to keep such registration statement effective, such Holder or
Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as the Company may reasonably request and as shall be required by applicable law
to enable the Company to prepare or amend such registration statement, any
related prospectus and any other documents related to such offering covering the
applicable Registrable Securities owned by such Holder or Holders and to
maintain the currency and effectiveness thereof;
(b)    during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree; and
(c)    such Holder or Holders shall, and they shall cause their respective
Affiliates to, (i) permit the Company and its representatives to examine such
documents and records and will supply in a timely manner any information as they
may be reasonably requested to provide in connection with the offering or other
distribution of Registrable Securities by such Holder or Holders and (ii)
execute, deliver and perform under any agreements and instruments reasonably
requested by the Company or its representatives to effectuate such registered
offering, including opinions of counsel and questionnaires.


10



--------------------------------------------------------------------------------





Section 2.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, for so long as a Holder
owns Registrable Securities, the Company will:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement;
(b)    so long as a Holder owns any Registrable Securities, furnish to the
Holder upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act; and
(c)    take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144, or (ii) any similar rule or
regulation hereafter adopted by the SEC.
Section 2.6    In-Kind Distributions. If a Purchaser (and/or any of their
Affiliates) seeks to effectuate an in-kind distribution of all or part of their
Registrable Securities to their respective direct or indirect equityholders, the
Company will work with the foregoing Persons to facilitate such in-kind
distribution in the manner reasonably requested.
ARTICLE III

Indemnification
Section 3.1    Indemnification by Company. To the fullest extent permitted by
applicable law, the Company will, with respect to any Registrable Securities
covered by a registration statement or prospectus (including a prospectus
supplement), or as to which registration, qualification or compliance under
applicable “blue sky” laws has been effected pursuant to this Agreement,
indemnify and hold harmless each Holder, each Holder’s current and former
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees, and each Person controlling such Holder within
the meaning of Section 15 of the Securities Act and such Holder’s current and
former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees, and each underwriter thereof, if
any, and each Person who controls any such underwriter within the meaning of
Section 15 of the Securities Act (collectively, the “Company Indemnified
Parties”), from and against any and all expenses, claims, losses, damages, costs
(including costs of preparation and reasonable attorney’s fees and any legal or
other fees or expenses actually incurred by such party in connection with any
investigation or proceeding), judgments, fines, penalties, charges, amounts paid
in settlement and other liabilities, joint or several, (or actions in respect
thereof) (collectively, “Losses”) to the extent arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus (or prospectus supplement), preliminary
prospectus (or prospectus supplement), offering circular, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act),
“road show” presentation or other document, in each case related to such


11



--------------------------------------------------------------------------------





registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rules or regulations thereunder applicable to the Company and (without limiting
the preceding portions of this Section 3.1), the Company will reimburse each of
the Company Indemnified Parties for any reasonable and documented out-of-pocket
legal expenses and any other reasonable and documented out-of-pocket expenses
actually incurred in connection with investigating, defending or, subject to the
last sentence of this Section 3.1, settling any such Losses or action, as such
expenses are incurred; provided that the Company’s indemnification obligations
shall not apply to amounts paid in settlement of any Losses or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case for any such Losses or action to the extent
that it arises out of or is based upon a violation or alleged violation of any
state or federal law (including any claim arising out of or based on any untrue
statement or alleged untrue statement or omission or alleged omission in the
registration statement or prospectus) which occurs in reliance upon and in
conformity with written information regarding such Holder furnished to the
Company by such Holder expressly for use in connection with such registration by
any such Holder.
Section 3.2    Indemnification by Holders. To the fullest extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder and stated to be
specifically for use therein; provided, however, that in no event shall any
indemnity under this Section 3.2 payable by any Holder exceed an amount equal to
the net proceeds received by such Holder in respect of the Registrable
Securities sold pursuant to the registration statement. The indemnity agreement
contained in this Section 3.2 shall not apply to amounts


12



--------------------------------------------------------------------------------





paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the applicable
Holder (which consent shall not be unreasonably withheld or delayed).
Section 3.3    Notification. If any Person shall be entitled to indemnification
under this Article III (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by giving written notice to the Indemnified Party as promptly as is
reasonably practicable after the receipt of written notice from such Indemnified
Party of such claim or proceeding, to assume, at the Indemnifying Party’s
expense, the defense of any such claim or litigation, with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party will not (so long as it shall continue to have the right
to defend, contest, litigate and settle the matter in question in accordance
with this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
litigation, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless the Indemnifying Party shall have failed within a
reasonable period of time to assume such defense and the Indemnified Party is or
would reasonably be expected to be materially prejudiced by such delay. The
failure of any Indemnified Party to give notice as provided herein shall relieve
an Indemnifying Party of its obligations under this Article III only to the
extent that the failure to give such notice is materially prejudicial or harmful
to such Indemnifying Party’s ability to defend such action. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
prior written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.
Section 3.4    Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article III, the Indemnifying Party, in lieu of indemnifying such


13



--------------------------------------------------------------------------------





Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party or such Indemnified Party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent any such action,
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 was determined
solely upon pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence of this Section 3.4. Notwithstanding the foregoing, the
amount any Holder will be obligated to contribute pursuant to this Section 3.4
will be limited to an amount equal to the net proceeds received by such Holder
in respect of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
ARTICLE IV

Transfer and Termination of Registration Rights
Section 4.1    Transfer of Registration Rights. Any rights to cause the Company
to register securities granted to a Holder under this Agreement may be
transferred or assigned to any Person in connection with a Transfer (as defined
in the Investment Agreement) of Preferred Stock (or the Common Stock issued upon
conversion of the Preferred Stock) to such Person in a Transfer permitted by the
Investment Agreement; provided, however, that (i) prior written notice of such
assignment of rights is given to the Company, and (ii) such transferree agrees
in writing to be bound by, and subject to, this Agreement as a “Holder” pursuant
to a written instrument in the form of Exhibit B hereto. Any transferee of a
Providence Holder in accordance with the Investment Agreement shall be
considered a Providence Holder and any transferee of an Ares Holder in
accordance with the Investment Agreement shall be considered an Ares Holder
hereunder.
Section 4.2    Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Preferred Stock or Registrable Securities. The registration
rights set forth in this Agreement shall terminate on the date on which all
shares of Common Stock issuable (or actually issued) upon conversion of the
Preferred Stock cease to be Registrable Securities.


14



--------------------------------------------------------------------------------





ARTICLE V

Miscellaneous
Section 5.1    Amendments and Waivers. Subject to compliance with applicable
law, this Agreement may be amended or supplemented in any and all respects by
written agreement of the Company, the holders of a majority of all shares held
by the Providence Holders and the holders of a majority of all shares held by
Ares Holders.
Section 5.2    Extension of Time, Waiver, Etc. The parties hereto may, subject
to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the parties hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.
Section 5.3    Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto.
Section 5.4    Counterparts. This Agreement may be signed in any number of
counterparts and by the parties hereto in separate counterparts, and signature
pages may be delivered by facsimile, electronic mail (including any electronic
signature complying with the U.S. federal ESIGN Act of 2000, the Uniform
Electronic Transaction Act, or the New York Electronic Signatures and Records
Act (N.Y. State Tech. §§ 301-309), as amended from time to time, or other
applicable law) or other transmission method, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
Section 5.5    Entire Agreement; No Third Party Beneficiary. This Agreement,
including the Transaction Documents, constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties and their Affiliates, or any of them, with respect to the
subject matter hereof and thereof. No provision of this Agreement shall confer
upon any Person other than the parties hereto and their permitted assigns any
rights or remedies hereunder.
Section 5.6    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, regardless of the laws that might otherwise
govern under any applicable conflict of laws principles, except where the
provisions of the laws of the State of Maryland are mandatorily applicable.


15



--------------------------------------------------------------------------------





(b)    All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in the state and federal courts located in the
Borough of Manhattan, State of New York, and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction and venue of such courts in any
such Action and irrevocably waive the defense of an inconvenient forum or lack
of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 5.6 shall not constitute
general consents to service of process in the State of New York and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 5.9 of this Agreement. The
parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided, however, that nothing
in the foregoing shall restrict any party’s rights to seek any post-judgment
relief regarding, or any appeal from, a final trial court judgment.
Section 5.7    Specific Enforcement. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof in the courts described in Section 5.6 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Purchasers would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 5.7 shall not be required to
provide any bond or other security in connection with any such order or
injunction.
Section 5.8    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH


16



--------------------------------------------------------------------------------





WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 5.8.
Section 5.9    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:
(a)    If to the Company, to it at:
OUTFRONT Media Inc.
405 Lexington Avenue
New York, New York 10174
Attention: General Counsel
Email: richard.sauer@outfrontmedia.com


with a copy to (which shall not constitute notice):


Jones Day
250 Vesey Street
New York, New York 10281
Attention: Rory T. Hood
Email:  rhood@jonesday.com


(b)     If to the Providence Holders at:
c/o Providence Equity Partners L.L.C.
50 Kennedy Plaza, 18th Floor
Providence, Rhode Island 02903
Attention: Michael J. Dominguez; Christopher C. Ragona
Email: m.dominguez@provequity.com; c.ragona@provequity.com
and
c/o Providence Equity Partners L.L.C.
31 West 52nd Street, Suite 2400
New York, New York 10019
Attention: R. Davis Noell
Email: d.noell@provequity.com
with a copy to (which will not constitute notice):
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153



17



--------------------------------------------------------------------------------





Attention: Michael J. Aiello
Email: michael.aiello@weil.com
and
Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Attention: Kevin J. Sullivan
Email: kevin.sullivan@weil.com
(c)    If to the Ares Holders at:
ASOF Holdings I, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention: Courtney DeBolt
Email: bondsettlements@aresmgmt.com
and
Ares Capital Corporation
245 Park Avenue, 44th Floor
New York, New York 10167
Attention: Thomas C. Griffin III
Email: tgriffin@aresmgmt.com
with a copy to (which will not constitute notice):
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Kenneth Schneider, Esq.
Attention: Ellen Ching, Esq.
Email: kschneider@paulweiss.com
Email: eching@paulweiss.com


or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 5.10    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable


18



--------------------------------------------------------------------------------





of being enforced by any rule of law or public policy, all other terms,
provisions and conditions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.
Section 5.11    Expenses. Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.
Section 5.12    Interpretation. The rules of interpretation set forth in Section
8.12 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.
[Signature pages follow]




19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.


COMPANY:


OUTFRONT MEDIA INC.


By:


/s/ Matthew Siegel
 
Name:
Matthew Siegel
 
Title:
Executive Vice President and
Chief Financial Officer







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------








PURCHASERS:
 
PROVIDENCE EQUITY PARTNERS VIII-A L.P.


By: Providence Equity GP VIII L.P., its general partner


By: PEP VIII International Ltd., its general partner


 
 
By:
/s/ Lucy Stamell Dobrin
 
Name: Lucy Stamell Dobrin
Title: Authorized Signatory







PROVIDENCE EQUITY PARTNERS VIII (SCOTLAND) L.P.


By: Providence Equity GP VIII (Scotland) L.P., its general partner


By: Providence Equity GP VIII L.P., its general partner


By: PEP VIII International Ltd., its general partner


 
 
By:
/s/ Lucy Stamell Dobrin
 
Name: Lucy Stamell Dobrin
Title: Authorized Signatory







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






PURCHASERS:


PEP VIII INTERMEDIATE 5 L.P.


By: Providence Equity GP VIII L.P., its general partner


By: PEP VIII International Ltd., its general partner


 
 
By:
/s/ Lucy Stamell Dobrin
 
Name: Lucy Stamell
Title: Authorized Signatory





PEP VIII INTERMEDIATE 6 L.P.


By: Providence Equity GP VIII L.P., its general partner


By: PEP VIII International Ltd., its general partner




By:
/s/ Lucy Stamell Dobrin
 
Name: Lucy Stamell Dobrin
Title: Authorized Signatory









[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






PURCHASERS:
 
ASOF HOLDINGS I, L.P.


By: ASOF Management, L.P., its general partner


By: ASOF Management GP LLC, its general
partner
 
 
 
By:
/s/ Aaron Rosen
 
Name: Aaron Rosen
Title: Authorized Signatory







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






PURCHASERS:


ARES CAPITAL CORPORATION


 
 
By:
/s/ Joshua Bloomstein
 
Name: Joshua Bloomstein
Title: Authorized Signatory







[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
DEFINED TERMS
1. The following capitalized terms have the meanings indicated:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any registration
statement filed with the SEC by the Company so that such registration statement
would not be materially misleading; (ii) would not be required to be made at
such time but for the filing, effectiveness or continued use of such
registration statement; and (iii) the Company has a bona fide business purpose
for not disclosing publicly.
“Affiliates” shall have the meaning given to such term in the Investment
Agreement.
“Business Day” shall have the meaning given to such term in the Investment
Agreement.
“Closing Date” shall have the meaning given to such term in the Investment
Agreement.
“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.
“Company Charter Documents” shall have the meaning given to such term in the
Investment Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Holder” means any Person holding Registrable Securities.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.
“Registrable Securities” means, as of any date of determination, any shares of
Common Stock acquired by any Purchaser pursuant to the conversion of the
Preferred Stock, any other securities issued or issuable with respect to any
such shares of Common Stock by way of share split, share dividend, distribution,
recapitalization, merger, exchange, replacement or similar event or otherwise.
As to any particular Registrable Securities, once issued, such securities shall
cease to be Registrable Securities when (i) such securities are sold or
otherwise transferred


A-1



--------------------------------------------------------------------------------





pursuant to an effective registration statement under the Securities Act,
(ii) such securities shall have ceased to be outstanding, (iii) such securities
have been transferred in a transaction in which the Holder’s rights under this
Agreement are not assigned to the transferee of the securities, (iv) such
securities are sold in a broker’s transaction under circumstances in which all
of the applicable conditions of Rule 144 (or any similar provisions then in
force) under the Securities Act are met; and (v) such securities are
transferable by a Person (A) who is not an Affiliate of the Company pursuant to
Rule 144 under the Securities Act and (B) who, collectively with its Affiliates,
hold less than 3% of outstanding shares of Common Stock.
“Registration Expenses” means all expenses incurred by the Company in complying
with Article I, including all registration, qualification, listing and filing
fees, printing expenses, escrow fees, fees and disbursements of counsel for the
Company and accountants for the Company, the fees and expenses of one outside
legal counsel to the Purchasers and all Holders, subject to a maximum of
$50,000, retained in connection with registrations contemplated hereby, fees and
expenses in connection with complying with state securities or “blue sky” laws,
FINRA fees, fees of transfer agents and registrars and transfer taxes, but
excluding underwriting discounts and commissions, brokers’ commissions and stock
transfer taxes, if any, in each case to the extent applicable to the Registrable
Securities of any selling Holders.
“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.
“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.
“Transaction Documents” shall have the meaning given to such term in the
Investment Agreement
2. The following terms are defined in the Sections of the Agreement indicated:


A-2



--------------------------------------------------------------------------------





INDEX OF TERMS
Term
Section
Actions
Section 5.6(b)
Agreement
Preamble
Ares Holder
Preamble
Company
Preamble
Company Indemnified Parties
Section 3.1
Effectiveness Period
Section 1.2
Holder Indemnified Parties
Section 3.2
Indemnified Party
Section 3.3
Indemnifying Party
Section 3.3
Interruption Period
Section 2.1(o)
Investment Agreement
Recitals
Losses
Section 3.1
Offering Persons
Section 2.1(m)
Piggyback Notice
Section 1.8(a)
Piggyback Registration Statement
Section 1.8(a)
Piggyback Request
Section 1.8(a)
Preferred Stock
Recitals
Providence Holder
Preamble
Purchaser
Preamble
Resale Shelf Registration Statement
Section 1.1
Shelf Offering
Section 1.7
Subsequent Holder Notice
Section 1.5
Subsequent Shelf Registration Statement
Section 1.3
Take-Down Notice
Section 1.7
Underwritten Offering
Section 1.6(a)
Underwritten Offering Notice
Section 1.6(a)





A-3



--------------------------------------------------------------------------------






EXHIBIT B
JOINDER TO REGISTRATION RIGHTS AGREEMENT
The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement, dated as of [●] (the “Registration Rights
Agreement”), by and between OUTFRONT Media Inc. (the “Company”) and the
purchasers named therein (each, a “Purchaser” and collectively, the
“Purchasers”). Capitalized terms used and not defined herein shall have the
meanings set forth in the Registration Rights Agreement.
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder and a Purchaser as of the date
hereof in the same manner as if the undersigned were an original signatory to
the Registration Rights Agreement.
Accordingly, the undersigned has executed and delivered this Joinder as of [●],
20[●].




[HOLDER]
By:    ____________________
Name:    
Title:    




B-1

